Title: From George Washington to Major General William Heath, 13 July 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Pompton [N.J.] 13th July 1777.

Yours of the 30th ulto found me at this place. Upon the Enemy’s quitting Jersey and embarking, there was the strongest presumption to think, that this sudden alteration of their original move towards Philadelphia could only be owing to an intent to co-operate with Genl Burgoyne and the Northern Army. It was therefore determined to move this army up towards Peekskill to be ready to act as occasion might require. Whatever might have been Genl Howe’s intentions a few days ago, there remains but little doubt of what they will be when he gets intelligence from the Northward. You will by this time have heard all that I at present know, which is, that Genl St Clair with the Garrison, evacuated Ticonderoga and Mount Independance on the 6th instant, before a Gun was fired at or a Battery raised against them.
What could have induced him to take this most extraordinary Step, yet remains to be known; we have not a line from him since the 3d of July when he wrote seemingly in good Spirits and without the least apprehension, he had a Garrison of five thousand Men well supplied with provision, Ammunition and every kind of Stores. What is most extraordinary of all is, that upon the 9th Genl Schuyler could hear nothing of Genl St Clair or the Army. He must have retreated towards No. 4 or they have every Man fallen into the Enemy’s hands.
Genl Schuyler is at Fort Edward with about twelve hundred Regular Troops and some Militia. I have ordered the Men belonging to Putnam’s, Greaton’s, Aldens and Nixons Regiments who you say are on their march to join him as quick as possible, as the remainder of their Regiments are there. This Reinforcement is all that could possibly be spared under our present Circumstances—As there never was so pressing an occasion for Troops, I entreat you will hurry on those remaining

in your State with all possible dispatch. Let those intended for the Northern Army steer towards Albany, near which place they will find Genl Schuyler endeavouring to form an Army, those whose Regiments are at Peekskill are still to go to that place. I imagine Genl Schuyler has sent for assistance from the Western parts of your State; and I hope you and the Gentlemen of your Council and Assembly will do all in your powers to animate them to step forth. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Let every party that you send off be fully supplied with Ammunition, which should be delivered to the Officer and carried with their Baggage. If it is put into their Cartouch Boxes, it will probably be damaged by weather before they arrive at the place of destination.

